Citation Nr: 0418313	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and G.A.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from September 1940 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In January 2004 the veteran presented 
testimony at a video conference hearing before the 
undersigned Veterans' Law Judge; a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence in this case (especially the testimony given 
during the January 2004 Board video hearing) raises the 
question as to whether and to what degree the veteran's 
hearing loss contributes to his need for the regular aid and 
attendance of another.  In particular, the veteran has 
essentially asserted (through the testimony of G.A.) that his 
service-connected hearing loss (and to some extent his PTSD) 
requires that he be protected from the hazards of his daily 
environment.

The Board notes that the veteran last underwent a VA 
audiological examination in March 2000, and the Board views 
this situation as roughly analogous to the circumstance of a 
claimant asserting that the severity of a disability has 
increased since the most recent rating examination, resulting 
in an additional examination.  VAOPGCPREC 11-95 (April 7, 
1995).

Accordingly, the case is hereby REMANDED for the following: 

1.  The veteran should be scheduled for a 
VA examination to assess the need for 
regular aid and attendance of another.  
The examiner must review the entire 
evidence of record and state the effect 
of the veteran's service-connected 
disorders, and only his service-connected 
disorders, on his ability to leave his 
home or to care for his basic needs 
without assistance.  The examiner should 
specifically indicate, with regard to 
hearing loss and PTSD, whether the 
veteran requires care or assistance on a 
regular basis to protect him from the 
hazards or dangers incident to his daily 
environment.

2.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




